Lawrence, J.
The object of the act of 1882 was to secure to each of the-political parties of the state differing on state issues one-half of the number-of inspectors to be appointed in each election district. The only way in. which it can be determined whether an organization belongs to either of the-political parties is by ascertaining whether that organization has been recognized as such by the state committee and state convention of that party. It appears from the moving papers, and has not been denied, that the organization called the “New York County Democracy ” has been accorded, for several years past, one-half of the entire representation in the conventions, and is even-now- so represented in the state committee of the Democracy of the state of New York. The amendment to the law in 1887, allowing a fifth inspector to be-appointed, only applies to cases in which any political party or organization-has cast for its candidate for any office as many as 50,000 votes or upwards at the next preceding municipal election, and such organization was not entitled to representation under the former act. • The third Democratic organization,, which has been referred to upon the argument in this matter, has never cast any votes, nor entered as an organization into any canvass or election, or shown that it represents any Democratic voters. I think, therefore, that the-principles enunciated by the general term of this department in People v. Wheeler, 18 Hun, 540, at page 550, require me to grant the mandamus applied for, directing that one-half of the inspectors be selected by the County Democracy. In the opitiion in that case the court very clearly states that, if' improper appointments be made, the court could not interfere by any summary process. Let a writ be issued in-accordance with these views.